Exhibit 10.3

JOINDER AGREEMENT

October 15, 2013

Royal Bank of Canada, as the Administrative Agent

WFC Branch

Three World Financial Center

200 Vesey Street

New York, NY 10281-8098

Royal Bank of Canada

3900 Williams Tower

2800 Post Oak Blvd.

Houston, Texas 77056

Attn: Jay Sartain

 

  Re: Amended and Restated Credit Agreement, dated as of March 28, 2013 (as
amended, restated, extended, supplemented or otherwise modified in writing from
time to time, the “Credit Agreement”), among OFFSHORE GROUP INVESTMENT LIMITED,
a Cayman Islands exempted company, VANTAGE DRILLING COMPANY, a Cayman Islands
exempted company (collectively, the “Borrowers”), the Guarantors party thereto,
Royal Bank of Canada, as the Administrative Agent, the Lenders from time to time
party thereto and RBC Capital Markets, as Sole Lead Arranger and Sole Bookrunner

Ladies and Gentlemen:

Reference is made to the Credit Agreement and to the Guarantee set forth in
Article VIII thereof in favor of the Administrative Agent, for the benefit of
the Lenders (as heretofore amended, supplemented, modified or restated, the
“Original Guaranty”; such Original Guaranty, as in effect on the date hereof and
as it may hereafter be amended, supplemented or otherwise modified from time to
time, together with this Joinder Agreement, being the “Guaranty”). The
capitalized terms defined in the Credit Agreement and not otherwise defined
herein are used herein as therein defined.

SECTION 1. GUARANTY.

(a) Each of the undersigned hereby irrevocably, absolutely, and unconditionally
guarantees to each Lender the prompt, complete, and full payment when due, and
no matter how the same shall become due, of all Obligations, as defined in the
Credit Agreement, including all principal of and all interest on the Advances,
and all other sums payable in connection therewith.

(b) Each of the undersigned hereby irrevocably, absolutely, and unconditionally
guarantees to each Lender the prompt, complete and full payment, when due, and
no matter how the same shall become due, of all obligations and undertakings of
the Borrowers to such Lender under, by reason of, or pursuant to any of the Loan
Documents.



--------------------------------------------------------------------------------

(c) If the Borrowers shall for any reason fail to pay any Obligation, as and
when such Obligation shall become due and payable, whether at its stated
maturity, as a result of the exercise of any power to accelerate, or otherwise,
the undersigned will, upon demand by the Administrative Agent, pay such
Obligation in full to the Administrative Agent for the benefit of the Lender to
whom such Obligation is owed.

(d) If either the Borrower or either of the undersigned fails to pay any
Obligation as described in the immediately preceding subsections (a), (b), or
(c), each of the undersigned will incur the additional obligation to pay to the
Administrative Agent, and each of the undersigned will forthwith upon demand by
the Administrative Agent pay to the Administrative Agent, the amount of any and
all reasonable expenses, including fees and disbursements of the Administrative
Agent’s counsel and of any experts or agents retained by the Administrative
Agent, which the Administrative Agent may incur as a result of such failure.

(e) The liability of each of the undersigned hereunder shall be limited to the
maximum amount of liability that can be incurred without rendering this
Guaranty, as it relates to such Person, voidable under applicable law relating
to fraudulent conveyance or fraudulent transfer, and not for any greater amount.

(f) The books and records of the Lenders showing the amount of any of the
Obligations shall be admissible in evidence in any action or proceeding, and
shall be binding upon the Guarantors and conclusive for the purpose of
establishing the amount of the Obligations.

SECTION 2. OBLIGATIONS UNDER THE GUARANTY. Each of the undersigned hereby
agrees, as of the date first above written, to be bound as a Guarantor by all of
the terms and conditions of the Guaranty to the same extent as each of the other
Guarantors thereunder. Each of the undersigned further agrees, as of the date
first above written, that each reference in the Guaranty to a “Guarantor” shall
also mean and be a reference to each of the undersigned, and each reference in
any other Loan Document to a “Guarantor” shall also mean and be a reference to
each of the undersigned.

SECTION 3. COUNTERPARTS; EFFECTIVENESS. This Joinder Agreement may be executed
in counterparts (and by different parties hereto in different counterparts),
each of which shall constitute an original, but all of which when taken together
shall constitute a single contract. Delivery of an executed counterpart of a
signature page of this Joinder Agreement by telecopy shall be effective as
delivery of a manually executed counterpart of this Joinder Agreement.

SECTION 4. GOVERNING LAW; SUBMISSION TO JURISDICTION.

(a) GOVERNING LAW. THIS GUARANTY SUPPLEMENT SHALL BE GOVERNED BY, AND CONSTRUED
IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.

(b) SUBMISSION TO JURISDICTION. EACH OF THE UNDERSIGNED IRREVOCABLY AND
UNCONDITIONALLY SUBMITS, FOR ITSELF AND ITS PROPERTY, TO THE NONEXCLUSIVE
JURISDICTION OF THE COURTS OF THE

 

2



--------------------------------------------------------------------------------

STATE OF NEW YORK SITTING IN NEW YORK COUNTY AND OF THE UNITED STATES DISTRICT
COURT OF THE SOUTHERN DISTRICT OF NEW YORK, AND ANY APPELLATE COURT FROM ANY
THEREOF, IN ANY ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO THIS GUARANTY
SUPPLEMENT OR ANY OTHER LOAN DOCUMENT, OR FOR RECOGNITION OR ENFORCEMENT OF ANY
JUDGMENT, AND EACH OF THE UNDERSIGNED IRREVOCABLY AND UNCONDITIONALLY AGREES
THAT ALL CLAIMS IN RESPECT OF ANY SUCH ACTION OR PROCEEDING MAY BE HEARD AND
DETERMINED IN SUCH NEW YORK STATE COURT OR, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, IN SUCH FEDERAL COURT. EACH OF THE UNDERSIGNED AGREES THAT A
FINAL JUDGMENT IN ANY SUCH ACTION OR PROCEEDING SHALL BE CONCLUSIVE AND MAY BE
ENFORCED IN OTHER JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER
PROVIDED BY LAW. NOTHING IN THIS JOINDER AGREEMENT OR IN ANY OTHER LOAN DOCUMENT
SHALL AFFECT ANY RIGHT THAT THE ADMINISTRATIVE AGENT, ANY LENDER OR THE ISSUING
BANK MAY OTHERWISE HAVE TO BRING ANY ACTION OR PROCEEDING RELATING TO THIS
JOINDER AGREEMENT OR ANY OTHER LOAN DOCUMENT AGAINST THE UNDERSIGNED OR ANY OF
ITS PROPERTIES IN THE COURTS OF ANY JURISDICTION.

(c) WAIVER OF VENUE. EACH OF THE UNDERSIGNED IRREVOCABLY AND UNCONDITIONALLY
WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY OBJECTION THAT IT
MAY NOW OR HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY ACTION OR PROCEEDING
ARISING OUT OF OR RELATING TO THIS GUARANTY SUPPLEMENT OR ANY OTHER LOAN
DOCUMENT IN ANY COURT REFERRED TO IN PARAGRAPH (B) OF THIS SECTION. EACH OF THE
UNDERSIGNED HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, THE DEFENSE OF AN INCONVENIENT FORUM TO THE MAINTENANCE OF SUCH
ACTION OR PROCEEDING IN ANY SUCH COURT.

(d) SERVICE OF PROCESS. EACH OF THE UNDERSIGNED HEREBY IRREVOCABLY CONSENTS TO
SERVICE OF PROCESS IN THE MANNER PROVIDED FOR IN SECTION 10.14 OF THE CREDIT
AGREEMENT. NOTHING IN THIS JOINDER AGREEMENT WILL AFFECT THE RIGHT OF ANY PARTY
HERETO TO SERVE PROCESS IN ANY OTHER MANNER PERMITTED BY APPLICABLE LAW.

SECTION 5. WAIVER OF JURY TRIAL. EACH OF THE UNDERSIGNED HEREBY IRREVOCABLY
WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE
TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF
OR RELATING TO THIS JOINDER AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE
TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR
ANY THEORY). EACH OF THE UNDERSIGNED HERETO (A) CERTIFIES THAT NO
REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT SUCH OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK
TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER
PARTIES HERETO HAVE

 

3



--------------------------------------------------------------------------------

BEEN INDUCED TO ENTER INTO THIS JOINDER AGREEMENT AND THE OTHER LOAN DOCUMENTS
BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.

SECTION 6. FINAL AGREEMENT. THIS JOINDER AGREEMENT AND THE OTHER LOAN DOCUMENTS
REPRESENT THE FINAL AGREEMENT BETWEEN THE PARTIES HERETO AND MAY NOT BE
CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS, OR SUBSEQUENT ORAL
AGREEMENTS OF THE PARTIES HERETO. THERE ARE NO UNWRITTEN ORAL AGREEMENTS BETWEEN
THE PARTIES HERETO.

[THE REMAINDER OF THIS PAGE IS INTENTIONALLY LEFT BLANK.]

 

4



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has executed and delivered this Joinder
Agreement as of the date first written above.

 

Very truly yours, VANTAGE DRILLING GABON By:  

/s/ Douglas G. Smith

Name:   Douglas G. Smith Title:   Chief Financial Officer and Treasurer VANTAGE
DRILLER ROCO S.R.L. By:  

/s/ Ronald J. Nelson

Name:   Ronald J. Nelson Title:   Director

Address of Guarantor:

c/o Vantage Drilling Company

777 Post Oak Boulevard, Suite 800

Houston, TX 77056

Attention: Douglas Smith, Chief Financial Officer

 

[Joinder Agreement to RBC Facility]